MEMORANDUM OPINION
                                        No. 04-12-00195-CV

                                       R. Wayne JOHNSON,
                                            Appellant

                                                   v.

                                         Rosalie CASTRO,
                                             Appellee

                         From the County Court at Law, Kerr County, Texas
                                     Trial Court No. 12-145C
                             Judge Spencer W. Brown, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 8, 2012

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was originally due May 30, 2012. Neither the brief nor a motion for

extension of time was filed. We therefore ordered appellant to file, on or before July 13, 2012,

his appellant’s brief and a written response reasonably explaining his failure to timely file the

brief. We informed appellant that if he failed to file a brief and the written response by the date

ordered, we would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).
                                                                                     04-12-00195-CV


       We received a response to the order; however, it fails to comply with our order, and

appellant did not file a brief. Therefore, we dismiss this appeal for want of prosecution.



                                                      PER CURIAM




                                                -2-